           Case 7:17-cv-05440-KMK Document 188
                                           187 Filed 03/08/21
                                                     03/05/21 Page 1 of 6
                                                                        3



O’Melveny & Myers LLP                T: +1 212 326 2000                                                        File Number:
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537




                                                                                                               Jonathan Rosenberg
March 5, 2021                                                                                                  D: +1 212 408 2409
                                                                                                               jrosenberg@omm.com
BY ECF

The Honorable Kenneth M. Karas
United States District Judge
300 Quarropas St.                                                 MEMO ENDORSEMENT
White Plains, NY 10601-4150

Re:      Drayton v. Young, et al., Case No. 7:17-CV-5440

Dear Judge Karas:

We have recently been retained as pro bono counsel for Plaintiff Frank Drayton, under the
Court’s November 24, 2020 Order, and we respectfully submit this letter to request that the
Court (1) adjourn the June 10, 2021 trial date and stay the trial until after Mr. Drayton’s newly
revived criminal proceeding is resolved, and (2) adjourn the March 23, 2021 status conference
until the week of April 5 (all parties are available any day that week except for April 6 and 7)
because one of Defendants’ counsel is unavailable on March 23. We have conferred with
Defendants, and they consent to the Court adjourning and staying trial and to rescheduling a
status conference. Mr. Drayton has not previously made such a request.

As discussed below, adjourning the trial until after Mr. Drayton’s criminal proceeding is
resolved would avoid the risk of this case infringing on Mr. Drayton’s Fifth Amendment rights.
While the criminal proceeding is pending, we will review the discovery and pre-trial record,
determine what additional discovery is appropriate, and confer with Defendants regarding
potentially reopening discovery for targeted document requests and depositions.

Background. Mr. Drayton’s Section 1983 pro se complaint alleges that Defendants used
excessive force while arresting him on January 6, 2016, causing serious injuries, including a
broken nose and lacerations to his face, back, and legs. The January 6, 2016 arrest also resulted
in criminal charges, and on June 26, 2016, Mr. Drayton was convicted in Sullivan County Court
of robbery, conspiracy, resisting arrest, and criminal possession of stolen property. Mr. Drayton
filed a notice to appeal his convictions before the Appellate Division Third Department on
December 23, 2016. On June 29, 2018, while his convictions were still pending appeal, Mr.
Drayton moved the Sullivan County Court to vacate his convictions because (among other
reasons) his defense counsel provided ineffective assistance by failing to investigate and present
Mr. Drayton’s alibi evidence that he was at a restaurant when the robbery occurred. On
September 11, 2018, the Sullivan County Court held that it was barred from even hearing Mr.
Drayton’s motion because Mr. Drayton should have raised the ineffective assistance of counsel
argument in appealing his conviction. The Third Department reversed that decision on
December 24, 2020, holding that Mr. Drayton’s ineffective assistance of counsel argument


                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
         Case 7:17-cv-05440-KMK Document 188
                                         187 Filed 03/08/21
                                                   03/05/21 Page 2 of 6
                                                                      3




involves matters outside of the appellate record, such as security camera footage, and thus was
appropriate for the lower court to resolve on a motion to vacate. See People v. Drayton, 138
N.Y.S. 3d 275, 276 (3d Dep’t 2020) (enclosed). The Sullivan County Court has scheduled a
hearing on Mr. Drayton’s motion to vacate for March 16, 2021.

The Court should wait to set a trial date until after the criminal proceeding is resolved. Mr.
Drayton respectfully submits that the Court should adjourn and stay the trial until after his
criminal proceeding to (i) protect Mr. Drayton’s Fifth Amendment rights and (ii) allow
O’Melveny (which was only recently retained) time to review the record and confer with
Defendants on potentially seeking to reopen discovery.

Fifth Amendment Rights. Proceeding to trial in this action while Mr. Drayton’s reinstated
criminal proceeding is pending would be inconsistent with Mr. Drayton’s Fifth Amendment
rights. Mr. Drayton cannot effectively put on his case here without testifying. Proceeding to
trial while the criminal proceeding is pending would therefore force Mr. Drayton to choose
between exercising his Fifth Amendment rights and pursuing his claims here. Courts in this
district have recognized that a plaintiff pursuing Section 1983 claims related to an arrest should
not have to make such a choice, and have for that reason deferred trial of the civil action until
after the criminal proceeding concludes. See, e.g., Estes-El v. Long Island Jewish Med. Ctr., 916
F. Supp. 268, 270 (S.D.N.Y. 1995) (recommending stay of Section 1983 action pending
resolution of state court proceeding where “proceeding with civil discovery could prejudice . . .
plaintiff . . . because of potential Fifth Amendment issues”).

Evaluating Discovery. There was only limited discovery while Mr. Drayton was proceeding pro
se before discovery closed on July 29, 2019. The parties exchanged interrogatories and produced
some documents, and Defendants took Mr. Drayton’s deposition, but Mr. Drayton did not depose
any of the Defendants, or any witnesses. Now that Mr. Drayton is represented by counsel, he
should be permitted the opportunity to move for any additional discovery necessary to complete
the record and effectively prepare the case for trial. See Rivas v. Suffolk Cty., 2008 WL 45406, at
*2 (2d Cir. Jan. 3, 2008) (ordering district court to appoint pro bono counsel where discovery
had already been closed and to give counsel “the opportunity to file . . . any and all motions . . .
to reopen discovery” among other things).

We are reviewing the record and determining what additional discovery to seek. We will then
confer with Defendants to try to reach agreement on additional discovery so that this issue can be
addressed by the Court at the status conference. Adjourning Mr. Drayton’s trial until the
conclusion of his criminal proceeding would therefore be an efficient use of judicial resources
and ensure that Mr. Drayton has a fair opportunity to present his case.


                                             *   *   *

We appreciate the Court’s attention to these requests.




                                                                                                  2
        Case 7:17-cv-05440-KMK Document 188
                                        187 Filed 03/08/21
                                                  03/05/21 Page 3 of 6
                                                                     3




Respectfully,
                             The Court will adjourn the March 23, 2021 status
                             conference and instead hold a status conference on
/s/ Jonathan Rosenberg       April 8, 2021 at 10:30am. At this time, the Court will
                             not adjourn Defendant's trial date of June 10, 2021.
Jonathan Rosenberg
                             White Plains, NY
                             March 8, 2021
Enclosure




                                                                                      3
             Case
              Case7:17-cv-05440-KMK
                   7:17-cv-05440-KMK Document
                                      Document187-1
People v Drayton, --- N.Y.S.3d ---- (2020)
                                               188 Filed
                                                    Filed03/08/21
                                                          03/05/21 Page
                                                                    Page41ofof63
189 A.D.3d 1888, 2020 N.Y. Slip Op. 07951


                                                           Aarons, J. Appeals (1) from a judgment of the Supreme
                                                           Court (Schick, J.), rendered December 21, 2016 in Sullivan
                                                           County, upon a verdict convicting defendant of the crimes
--- N.Y.S.3d ----, 189 A.D.3d 1888, 2020 WL 7647892        of robbery in the second degree (two counts), conspiracy in
     (N.Y.A.D. 3 Dept.), 2020 N.Y. Slip Op. 07951          the fourth degree (two counts), resisting arrest and criminal
                                                           possession of stolen property in the fifth degree, and (2) by
               **1 The People of the State                 permission, from an order of the County Court of Sullivan
               of New York, Respondent,                    County (LaBuda, J.), entered September 11, 2018, which
                          v                                denied defendant's motion pursuant to       CPL 440.10 to
               Frank Drayton, Appellant.                   vacate the judgment of conviction, without a hearing.

          Supreme Court, Appellate Division,
                                                           In 2016, a confidential informant (hereinafter CI) was
            Third Department, New York
                                                           involved in a controlled buy for the purchase of drugs
                  109079, 110646
                                                           and a gun. At the controlled buy, defendant and others
                December 24, 2020
                                                           threatened the CI if he did not give them money. Defendant
                                                           was later apprehended and charged with multiple crimes
           CITE TITLE AS: People v Drayton                 in connection with this incident. Prior to trial, defendant
                                                           moved to suppress certain evidence. Following a hearing,
                      HEADNOTES                            County Court (LaBuda, J.) denied the motion. A Sandoval
                                                           hearing was also held, after which the court found that the
Crimes
                                                           People could cross-examine defendant, should he testify,
Arrest
                                                           about his prior convictions. After a jury trial, defendant was
Probable Cause—Warrantless Arrest Valid
                                                           convicted of robbery in the second degree (two counts),
                                                           conspiracy in the fourth degree (two counts), resisting arrest
Crimes                                                     and criminal possession of stolen property in the fifth degree.
Appeal                                                     Defendant thereafter moved to set aside the verdict under CPL
Preservation of Issue for Review—Proof of Other Crimes     330.30. Supreme Court (Schick, J.) denied the motion and
                                                           sentenced defendant, as a second felony offender, to a term
                                                           of imprisonment, to be followed by a period of postrelease
Crimes
                                                           supervision. Defendant then moved to vacate the judgment
Sentence
Second Felony Offender—Resentencing Required Due to        of conviction under     CPL 440.10. County Court denied
 *1889 Reversal of Prior Conviction                        the motion without a hearing. Defendant appeals from the
                                                           judgment of conviction and, by permission, from the order
                                                           denying his CPL article 440 motion.
Crimes
Vacatur of Judgment of Conviction
                                                           Defendant asserts that County Court erred in denying his
Motion Properly Denied for Issues Reviewable on Direct
                                                           motion to suppress—specifically, that probable cause was
Appeal
                                                           lacking to arrest him. 1 “A police officer may conduct a
                                                           warrantless search of a defendant's person and possessions
Crimes                                                     incident to a lawful arrest” (People v Ruppert, 42 AD3d 817,
Vacatur of Judgment of Conviction                          818 [2007], lv *1890 denied 9 NY3d 964 [2007] [citations
Motion Erroneously Denied for Ineffective Assistance of    omitted]). “In the absence of a warrant, a lawful arrest is one
Counsel Issue                                              that is supported by probable cause” (People v Cruz, 131
                                                           AD3d 724, 726 [2015] [citations omitted], lv denied 26 NY3d
Sandra M. Colatosti, Albany, for appellant.                1087 [2015]; see People v Turner, 178 AD3d 70, 75 [2019]).
Meagan K. Galligan, Acting District Attorney, Monticello   “Probable cause exists when an officer has knowledge of facts
(Kristin L. Hackett of counsel), for respondent.           and circumstances sufficient to support a reasonable belief



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     1
              Case
               Case7:17-cv-05440-KMK
                    7:17-cv-05440-KMK Document
                                       Document187-1
People v Drayton, --- N.Y.S.3d ---- (2020)
                                                188 Filed
                                                     Filed03/08/21
                                                           03/05/21 Page
                                                                     Page52ofof63
189 A.D.3d 1888, 2020 N.Y. Slip Op. 07951

                                                                 Hawkins, 11 NY3d 484, 494 [2008]; People v Sansone, 163
that an offense has been or is being committed” ( People
                                                                 AD3d 1271, 1272 [2018]; People v Stacconi, 151 AD3d 1395,
v Maldonado, 86 NY2d 631, 635 [1995] [internal quotation
                                                                 1397 [2017]).
marks and citations omitted]).

                                                                 As to defendant's adjudication as a second felony offender,
At the suppression hearing, a detective sergeant with the
                                                                 the People filed a second felony offender statement relying
Sullivan County Sheriff's office testified that he observed
                                                                 on defendant's prior conviction, upon a guilty plea, of two
the CI meet with two individuals and then engage in a
                                                                 counts of criminal sale of a controlled substance in the third
hand-to-hand exchange with one of them. The sergeant
                                                                 degree. Defendant contends that his guilty plea in connection
further testified that, very shortly **2 after the exchange
                                                                 with these crimes was not made knowingly, intelligently and
took place, he observed a van approach and drop off two
                                                                 voluntarily. In view of our determination in People v Drayton
individuals—one of whom was wearing a black hoodie and
                                                                 (189 AD3d 1892 [2020] [decided herewith]) invaliding the
was subsequently determined to be defendant. The group
                                                                 guilty plea and reversing the judgment of conviction in that
proceeded out of sight and then the sergeant heard a gunshot.
                                                                 case, the matter must be remitted for resentencing.
Following the gunshot, defendant and another individual got
in the van, which drove away. The CI eventually told the
sergeant that he had been robbed by the individuals and          Regarding the CPL 440.10 motion, County Court denied it
that one of them was wearing a black jacket—information          on the sole basis that this appeal was pending at the time that
that was relayed to other law enforcement officials. Based       defendant moved for **3 postjudgment relief and that there
upon testimony at the suppression hearing, the van cut off its   were sufficient facts appearing on the record of the appeal
lights, ran through stop signs, did not use turn signals and
                                                                 to resolve the issues raised in his motion. Indeed,       CPL
was driving at an unreasonable speed for the neighborhood.
                                                                 440.10 (2) (b)—the provision relied upon by the court—
The van also did not stop, even though a marked law
                                                                 states that a court must deny a motion to vacate a judgment
enforcement vehicle was following the van with its lights
                                                                 of conviction where “[t]he judgment is, at the time of the
activated. When the van eventually stopped, defendant and
                                                                 motion, appealable or pending on appeal, and sufficient facts
another individual jumped out and ran away. A detective with
                                                                 appear on the record with respect to the ground or issue raised
the Monticello Police Department chased defendant, which
                                                                 upon the motion to permit adequate review thereof upon such
ended after defendant tripped and fell while running. The
                                                                 an appeal.” In his brief, defendant raises two issues with
detective searched defendant and found on him some of the
money used in the controlled buy.                                respect to the denial of his CPL 440.10 motion—the police
                                                                 officers conducted an impermissible showup and ineffective
In view of the evidence that the CI was threatened by            assistance of counsel. Because sufficient facts appear in the
defendant, among others, the description of what defendant       record of the direct appeal to resolve the issue of whether
was wearing, the fact that defendant was seen absconding         there was an impermissible showup, the court did not err in
in a van, which was subsequently observed to be driving          denying the motion under CPL 440.10 (2) (b) to that extent
erratically, and defendant's flight from the van when it         (see People v Grays, 162 AD3d 1224, 1228 [2018], lv denied
stopped, County Court did not err in finding that probable       32 NY3d 1111 [2018]; People v Bruno, 97 AD3d 986, 987
cause existed for the warrantless arrest of defendant.           [2012], lv denied 20 NY3d 931 [2012]).
Accordingly, the suppression motion was correctly denied
(see People v Ormsby, 30 AD3d 757, 758 [2006], lv denied         We reach a different conclusion, however, with respect to
7 NY3d 816 [2006];      People v Virola, 300 AD2d 822, 823       defendant's ineffective assistance of counsel contention. This
                                                                 contention centers on the premise that his counsel was
[2002], lv denied    99 NY2d 633 [2003]; People v Oliver,
                                                                 ineffective for failing to investigate a potential alibi defense.
191 AD2d 815, 816-817 [1993]; People v Brown, 151 AD2d
                                                                 Defendant filed an alibi notice claiming that he had been at a
199, 204 [1989], lv denied 75 NY2d 768 [1989]).
                                                                 restaurant prior to and at the time of the incident at issue. In

 *1891 Defendant argues that County Court's Sandoval             his CPL 440.10 motion, defendant averred in a supporting
ruling was erroneous. Defendant, however, failed to object       affidavit that his counsel failed to interview witnesses at the
to the court's ruling at the close of the Sandoval hearing. In    *1892 restaurant and failed to secure surveillance video at
                                                                 the restaurant, as well as video depicting the crime scene.
view of this, his argument is unpreserved (see      People v


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
              Case
               Case7:17-cv-05440-KMK
                    7:17-cv-05440-KMK Document
                                       Document187-1
People v Drayton, --- N.Y.S.3d ---- (2020)
                                                188 Filed
                                                     Filed03/08/21
                                                           03/05/21 Page
                                                                     Page63ofof63
189 A.D.3d 1888, 2020 N.Y. Slip Op. 07951

This issue involves, to an extent, the consideration of matters       generally     CPL 470.15 [1]; People v Nicholson, 26 NY3d
outside the record and, therefore, is proper for a      CPL           813, 826 [2016];       People v LaFontaine, 92 NY2d 470,
440.10 motion to vacate a judgment of conviction (see People                       2
                                                                      474 [1998]). Defendant's remaining contentions have been
v Taylor, 156 AD3d 86, 91-92 [2017], lv denied 30 NY3d                considered and are unavailing.
1120 [2018]; People v Griffin, 134 AD3d 1228, 1230 [2015],
lv denied 27 NY3d 1132 [2016]; People v McDonald, 255                 Lynch, J.P., Clark, Pritzker and Reynolds Fitzgerald, JJ.,
AD2d 688, 688 [1998]). As such, the court mistakenly                  concur. Ordered that the judgment is modified, **4 on the
concluded that      CPL 440.10 (2) (b) prohibited it from             law, by vacating the sentence imposed; matter remitted to
                                                                      the Supreme Court for resentencing; and, as so modified,
examining defendant's    CPL 440.10 motion to the extent
                                                                      affirmed. Ordered that the order is modified, on the law,
that defendant advanced an ineffective assistance of counsel
claim.                                                                by reversing so much thereof as denied defendant's       CPL
                                                                      440.10 motion predicated upon a claim of ineffective
Finally, although the parties have briefed the merits of the          assistance of counsel; matter remitted to the County Court of
ineffective assistance of counsel issue, County Court did not         Sullivan County for further proceedings not inconsistent with
address them. Rather, as noted, the court solely concluded that       this Court's decision; and, as so modified, affirmed.

it was barred from doing so under      CPL 440.10 (2) (b). In
view of this, the matter must be remitted for a determination                                FOOTNOTES
of the merits of the ineffective assistance of counsel claim
(see    People v Maxwell, 89 AD3d 1108, 1110 [2011]; see              Copr. (C) 2021, Secretary of State, State of New York




                                                          Footnotes


1      Defendant asserted this ground as a basis when seeking suppression of the discovered tangible evidence.
       As such, contrary to the People's assertion, defendant's argument is preserved.
2      We express no opinion on the viability of the ineffective assistance of counsel claim, whether defendant's
       motion, to the extent premised on this claim, should be summarily granted or denied or whether defendant
       is entitled to a hearing on it.


End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
